Contractor Name: Robert Gargus    
Effective Date: June 24, 2013





Exhibit 10.78
ADVISORY SERVICES AGREEMENT


THIS ADVISORY SERVICES AGREEMENT is between Applied Micro Circuits Corporation,
a Delaware corporation having its principal place of business at 215 Moffett
Park Drive, Sunnyvale, CA 94089, and its subsidiaries, successors or assignees
(“Client”), and the undersigned Robert Gargus, an individual residing at
(“Contractor”).
A.
Client and Contractor are parties to an Employment Letter Agreement dated
September 14, 2005, as amended to date (the “Employment Agreement”).

B.
By mutual agreement of Client and Contractor, Contractor resigned his employment
with Client effective as of June 24, 2013.

C.
In connection with such resignation, Client and Contractor entered into a
Separation Agreement dated effective as of the resignation date (“Separation
Agreement”).

D.
At this time Client desires to procure from Contractor, and Contractor desires
to provide to Client, certain advisory services as an independent contractor
during the twelve month period following the Effective Date.

1.ENGAGEMENT OF SERVICES. During the period commencing on the Effective Date and
ending on the first anniversary thereof (the “Term”), Contractor shall perform
the services specified in Exhibit A attached hereto and made a part hereof. All
such services and deliverables set forth in Exhibit A, as well as all tangible
and intangible results of Contractor’s performance of services pursuant hereto,
are herein referred to, individually and collectively, as the “Projects”. The
manner and means by which Contractor chooses to complete the Projects are in
Contractor's sole discretion and control. Contractor agrees to exercise the
highest degree of professionalism, and to utilize his expertise and creative
talents in completing such Projects. In completing the Projects, Contractor
agrees to provide his own equipment, tools and other materials at his own
expense. Client will make its facilities and equipment available to Contractor
when necessary, in each case at mutually approved times. Contractor shall
perform the services necessary to complete the Projects in a timely and
professional manner consistent with industry standards. Contractor may not
subcontract or otherwise delegate his obligations under this Agreement without
Client's prior written consent.
2.    COMPENSATION. Client will pay Contractor a fee for services rendered under
this Agreement as set forth in Exhibit A. Contractor will be reimbursed for any
 
reasonable expenses incurred in connection with the performance of services
under this Agreement provided Contractor submits verification of such expenses
as Client may require. Client will reimburse Contractor for previously approved
expenses within thirty (30) days of the date of Contractor’s invoice.
3.    INDEPENDENT CONTRACTOR RELATIONSHIP. Contractor’s relationship with Client
will be that of an independent contractor and nothing in this Agreement should
be construed to create a partnership, joint venture, or employer-employee
relationship. Contractor is not the agent of Client and is not authorized to
make any representation, contract, or commitment on behalf of Client. Contractor
will not be entitled to any of the benefits that Client may make available to
its employees, such as group insurance, profit-sharing or retirement benefits,
except as expressly set forth in the Separation Agreement. Contractor will be
solely responsible for all tax returns and payments required to be filed with or
made to any federal, state or local tax authority with respect to Contractor’s
performance of services and receipt of fees under this Agreement. Client will
regularly report amounts paid to Contractor by filing Form 1099-MISC with the
Internal Revenue Service as required by law. Because Contractor is an
independent contractor, Client will not withhold or make payments for social
security; make unemployment insurance or disability insurance contributions; or
obtain worker’s compensation insurance on Contractor’s behalf. Contractor agrees
to accept exclusive liability for complying with all applicable state and
federal laws governing self-employed individuals, including obligations such as
payment of taxes, social security, disability and other contributions based on
fees paid to Contractor under this Agreement. Contractor hereby agrees to
indemnify and defend Client against any and all such taxes or contributions,
including penalties and interest.
4.
TRADE SECRETS - INTELLECTUAL PROPERTY RIGHTS.

4.1    Proprietary Information. Contractor agrees during the term of this
Agreement and thereafter that he will take all steps reasonably necessary to
hold Client’s Proprietary Information in trust and confidence, will not use
Proprietary Information in any manner or for any purpose not expressly set forth
in this Agreement, and will not disclose any such Proprietary Information to any
third party without first obtaining Client’s express written consent on a
case-by-case basis. By way of illustration but not limitation “Proprietary
Information” includes (a) trade secrets, inventions, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs


1.





--------------------------------------------------------------------------------




and techniques (hereinafter, “Inventions”); (b) unpublished information relating
to business plans, budgets, financial statements, accounting matters, prices and
costs, investments, licenses, suppliers, customers, research, development, new
products, marketing, sales and support; (c) information regarding the skills and
compensation of Client’s directors, officers, employees and contractors; and (d)
the terms and conditions of this Agreement and the Separation Agreement.
Notwithstanding the other provisions of this Agreement, nothing received by
Contractor will be considered to be Client Proprietary Information if (1) it has
been published or is otherwise readily available to the public other than by a
breach of this Agreement; (2) it has been rightfully received by Contractor from
an unaffiliated third party without confidential limitations; or (3) it was
known to Contractor prior to its first receipt from Client.
4.2    Third Party Information. Contractor understands that Client has received
and will in the future receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Client’s part to
maintain the confidentiality of such information and use it only for certain
limited purposes. Contractor agrees to hold Third Party Information in
confidence and not to disclose to anyone (other than Client personnel who need
to know such information in connection with their work for Client) or to use,
except in connection with Contractor’s work for Client, Third Party Information
unless expressly authorized in writing by an officer of Client.
4.3    No Conflict of Interest. Contractor agrees during the term of this
Agreement not to accept work or enter into a contract or accept an obligation,
inconsistent or incompatible with Contractor’s obligations under this Agreement
or the scope of services rendered for Client. Contractor further agrees not to
disclose to Client, or bring onto Client’s premises, or induce Client to use any
confidential information that belongs to anyone other than Client or Contractor.
4.4    Ownership of Client Work Product and Inventions. As used in this
Agreement, the term “Work Product” means any Invention, whether or not
patentable, and all related know-how, designs, mask works, trademarks, formulae,
processes, manufacturing techniques, trade secrets, ideas, artwork, software or
other copyrightable or patentable works. Contractor agrees to disclose promptly
in writing to Client, or any person designated by Client, all Work Product that
is solely or jointly conceived, made, reduced to practice, or learned by
Contractor in the course of any work performed for Client (“Client Work
Product”). Contractor agrees that any and all Inventions conceived, written,
created or first reduced to practice in the performance of work under this
Agreement shall be the sole and exclusive property of Client.
4.5    Disclosure of Prior Work Product and Background Technology. Contractor
represents that any Work Product relating to Client’s business or any Project
which Contractor has made, conceived or reduced to
 
practice at the time of signing this Agreement and which had not previously been
assigned to Client (“Prior Work Product”) has been disclosed in writing to
Client during the course of his prior employment with Client.
4.6    Assignment of Client Work Product. Contractor hereby irrevocably assigns
to Client all right, title and interest worldwide in and to the Client Work
Product and all applicable intellectual property rights related to the Client
Work Product, including without limitation, copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights (the “Proprietary
Rights”). As directed by Client, Contractor agrees to assign all of its right,
title and interest in and to any Client Work Product to a Third Party, including
without limitation the United States or any other government body or agency.
Except as set forth below, Contractor retains no rights to use the Client Work
Product and agrees not to challenge the validity of Client’s ownership in the
Client Work Product. Contractor hereby grants to Client a non-exclusive,
royalty-free, irrevocable and world-wide right, with rights to sublicense
through multiple tiers of sublicensees, to distribute, reproduce, make
derivative works of, publicly perform, and publicly display in any form or
medium, whether now known or later developed, make, have made, use, sell, import
and offer for sale any Prior Work Product incorporated or used in the Client
Work Product for the purpose of developing and marketing Client products.
4.7    Waiver or Assignment of Other Rights. If Contractor has any rights to the
Client Work Product that cannot be assigned to Client, Contractor
unconditionally and irrevocably waives the enforcement of such rights, and all
claims and causes of action of any kind against Client with respect to such
rights, and agrees, at Client’s request and expense, to consent to and join in
any action to enforce such rights. If Contractor has any right to the Client
Work Product that cannot be assigned to Client or waived by Contractor,
Contractor unconditionally and irrevocably grants to Client during the term of
such rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed, such
rights.
4.8    Assistance. Contractor agrees to cooperate with Client or its
designee(s), both during and after the term of this Agreement, in the
procurement and maintenance of Client's rights in Client Work Product and to
execute, when requested, any other documents deemed necessary by Client to carry
out the purposes of this Agreement.
4.9    Enforcement of Proprietary Rights. Contractor will assist Client in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Client Work Product in any and all countries. To
that end Contractor will execute, verify and deliver such documents and perform
such other acts


1.





--------------------------------------------------------------------------------




(including appearances as a witness) as Client may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof. In addition, Contractor will
execute, verify and deliver assignments of such Proprietary Rights to Client or
its designee. Contractor’s obligation to assist Client with respect to
Proprietary Rights relating to such Client Work Product in any and all countries
shall continue beyond the termination of this Agreement, but Client shall
compensate Contractor at a reasonable rate after such termination for the time
actually spent by Contractor at Client’s request on such assistance.
4.10    Execution of Documents. In the event Client is unable for any reason,
after reasonable effort, to secure Contractor’s signature on any document needed
in connection with the actions specified in the preceding Sections 4.8 and 4.9,
Contractor hereby irrevocably designates and appoints Client and its duly
authorized officers and agents as his agent and attorney in fact, which
appointment is coupled with an interest, to act for and in his behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by Contractor. Contractor hereby waives
and quitclaims to Client any and all claims, of any nature whatsoever, which
Contractor now or may hereafter have for infringement of any Proprietary Rights
assigned hereunder to Client.
5.    CONTRACTOR REPRESENTATIONS AND WARRANTIES. Contractor hereby represents
and warrants that (a) the Client Work Product will be an original work of
Contractor and not require an assignment of rights of any third parties;
(b) Contractor will not grant, directly or indirectly, any rights or interest
and whatsoever in the Client Work Product to third parties; (c) Contractor has
full right and power to enter into and perform this Agreement without the
consent of any third party.
6.    INDEMNIFICATION. Contractor will indemnify and hold harmless Client, its
officers, directors, employees, sublicensees, customers and agents from any and
all claims, losses, liabilities, damages, expenses and costs (including
attorneys’ fees and court costs) which result from a breach or alleged breach of
any representation or warranty of Contractor (a “Claim”) set forth in Section 5
of this Agreement, provided that Client gives Contractor written notice of any
such Claim and Contractor has the right to participate in the defense of any
such Claim at its expense.
7.
TERMINATION.

7.1    Termination by Client. Client may terminate this Agreement prior to
completion of the Term at its convenience and without any breach by Contractor
(a “Termination without Cause”) upon fifteen (15) days’ prior written notice to
Contractor. In the event Client effects a
 
Termination without Cause prior to completion of the Term, subject to and
conditioned upon Contractor executing and delivering Client’s standard form full
general release agreement, the vesting of the RSU grant set forth in Section
6(ii) of Exhibit A will accelerate in full effective upon the termination date.
Client may also terminate this Agreement immediately in its sole discretion upon
Contractor’s material breach of Section 4, Section 7.3, Section 8.3 and/or
Section 8.4. This Agreement shall automatically terminate on the first
anniversary of the Effective Date.
7.2    Termination by Contractor. Contractor may terminate this Agreement at any
time that there is no uncompleted Project Assignment in effect upon fifteen (15)
days’ prior written notice to Client.
7.3    Noninterference with Business. During the term and for a period of
two (2) years immediately following termination of this Agreement by either
party, Contractor agrees (i) not to solicit or induce, directly or indirectly,
any employee or independent contractor to terminate or breach an employment,
contractual or other relationship with Client, and (ii) not to solicit or
induce, directly or indirectly, or provide any information or assistance to any
third party or parties with respect to, an Acquisition (defined below) or a
Change in Control (defined below) of Client, except in compliance with the
express prior written request of Client. As used herein, “Acquisition” shall
mean the merger, acquisition, stock purchase or sale of all or any substantial
portion of the assets of Client, and “Change of Control” shall mean the removal
of or failure to re-elect at least a majority of the current members of the
Board of Directors of Client.
7.4    Return of Client Property. Upon termination of the Agreement or earlier
as requested by Client, Contractor will deliver to Client any and all drawings,
notes, memoranda, specifications, devices (other than the devices expressly
transferred to Contractor under the Separation Agreement), formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Client Work Product, Third Party Information or Proprietary
Information of Client. Contractor further agrees that any property situated on
Client's premises and owned by Client, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Client
personnel at any time with or without notice.
8.
ADDITIONAL COMPLIANCE COVENANTS AND CONSENTS

8.1    Government Contracts. In the event that Contractor shall perform services
under this Agreement in connection with any Government contract in which Client
may be the prime contractor or subcontractor, Contractor agrees to abide by all
laws, rules and regulations relating thereto. To the extent that any such law,
rule or regulation requires that a provision or clause be included in this
Agreement, Contractor agrees that such provision or clause


2.





--------------------------------------------------------------------------------




shall be added to this Agreement and the same shall then become a part of this
Agreement.
8.2    Export Laws. Contractor agrees not to export, directly or indirectly, any
U.S. source technical data acquired from Client or any products utilizing such
data to countries outside the United States, which export may be in violation of
the United States export laws or regulations.
8.3    FCPA. Contractor agrees to perform the Projects at all times in
accordance with, and shall not violate nor permit any of its agents or
representatives to violate, the terms or provisions of the Foreign Corrupt
Practices Act of 1977 or any other applicable anti-bribery or anti-corruption
law of the United States or any foreign jurisdiction.
8.4    Non-Disparagement. Contractor agrees that, from and after the Effective
Date, he will not, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, the Company or any of its
directors, officers, subsidiaries, employees, agents or representatives.
Notwithstanding the foregoing, nothing in this Section 8.4 or elsewhere in this
Agreement shall prohibit Contractor from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
however, that Contractor must provide written notice to Client at least two
business days prior to making any such statement or disclosure required by or
under the federal securities laws or other applicable laws that would otherwise
be prohibited by the provisions of this Section 8.4.
9.
GENERAL PROVISIONS.

9.1    Governing Law. This Agreement will be governed and construed in
accordance with the laws of the State of California as applied to transactions
taking place wholly within California between California residents. Client and
Contractor agree that any dispute between them arising directly or indirectly
out of the matters described in this Agreement shall be resolved by final and
binding arbitration pursuant to and in accordance with the Arbitration Agreement
attached as Exhibit B to the Separation Agreement.
9.2    Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.
 
If moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.
9.3    No Assignment. This Agreement may not be assigned by Contractor without
Client’s consent, and any such attempted assignment shall be void and of no
effect.
9.4    Notices. All notices, requests and other communications under this
Agreement must be in writing, and must be mailed by registered or certified
mail, postage prepaid and return receipt requested, or delivered by hand to the
party to whom such notice is required or permitted to be given. If mailed, any
such notice will be considered to have been given three (3) business days after
it was mailed, as evidenced by the postmark. If delivered by hand, any such
notice will be considered to have been given when received by the party to whom
notice is given, as evidenced by written and dated receipt of the receiving
party. The mailing address for notice to either party will be the address shown
in the opening paragraph of this Agreement. Either party may change its mailing
address by notice as provided by this section.
9.5    Legal Fees. If any dispute arises between the parties with respect to the
matters covered by this Agreement which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
its reasonable attorneys’ fees, expert witness fees and out-of-pocket costs
incurred in connection with such proceeding, in addition to any other relief it
may be awarded.
9.6    Injunctive Relief. A breach of any of the promises or agreements
contained in this Agreement may result in irreparable and continuing damage to
Client for which there may be no adequate remedy at law, and Client is therefore
entitled to seek injunctive relief as well as such other and further relief as
may be appropriate.
9.7    Survival. The following provisions shall survive termination of this
Agreement: Section 4, Section 5, Section 6, Section 7.3, Section 7.4, Section
8.4, and Section 9.
9.8    Waiver. No waiver by either party of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by either party of
any right under this Agreement shall be construed as a waiver of any other
right. Neither party shall be required to give notice to enforce strict
adherence to all terms of this Agreement.
9.9    No Implied Contracts or Commitments. Contractor acknowledges and agrees
that neither the entering into of this Agreement nor any of the terms or
provisions hereof are intended to imply any long-


3.





--------------------------------------------------------------------------------




term consulting arrangement with Client or any promise or commitment by Client
or any of its subsidiaries to hire Contractor as an employee, upon completion of
any of the Projects or at all. Any such subsequent employment relationship, if
any, would be conditioned upon and subject to a separate written agreement duly
executed by Client (or its subsidiary, as applicable) and Contractor.
9.10    Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. The
terms of this Agreement will govern all Projects and services undertaken by
Contractor for Client.
IN WITNESS WHEREOF, the parties have caused this Advisory Services Agreement to
be executed as indicated below.


 
CLIENT:
APPLIED MICRO CIRCUITS CORPORATION
By:    _____________________________________
Name:    _____________________________________
Title:    _____________________________________


CONTRACTOR:
ROBERT GARGUS
_____/s/ Robert Gargus_________________________
Signature
 







































4.





--------------------------------------------------------------------------------








   

EXHIBIT A


PROJECT ASSIGNMENT




1.    Contractor’s principal Client contact:
Name: Paramesh Gopi
Title: Chief Executive Officer



2.
Services: Contractor will serve Client as a financial, accounting and regulatory
compliance consultant during the term of this Agreement.



3.    Approximate time to be devoted to Client under this Agreement:


Effective Date to December 31, 2013: Five (5) hours per week
January 1, 2014 to Expiration of Term: Three (3) hours per week
4.
No-Conflict:

Contractor shall promptly disclose all material business activities/engagements
of Contractor relating to companies actually or prospectively engaged in Client
Business. Contractor shall not accept any non-Client related activities and
engagements that are in competition or conflict with any Client Business that
exists on the Effective Date. As used herein, “Client Business” means the
development, marketing or sale of semiconductor products for server on a chip,
embedded computing or connectivity applications. Subject to the foregoing,
Client will not unreasonably withhold its consent for Contractor to serve on the
Board of Directors of or otherwise provide services (as a consultant or
employee) to third party companies engaged in Client Business.
5.    Scope of Work; Description of Projects:
During the Term, Contractor shall use commercially reasonable efforts to:
(i)    At Client’s request, advise and assist Client with respect to SEC Corp
Fin and PCAOB compliance, investigation and disclosure matters.
(ii)    At Client’s request, advise and assist CEO and Controller with respect
to accounting and audit matters and Audit Committee presentation and disclosure
matters.
(iii)    At Client’s request, assist the CEO and CFO in streamlining APM finance
department functions, strengthening the finance business team and improving
finance department performance.
(iv)    At Client’s request, assist Client with respect to 1934 Act report
preparation and filing.
(v)     At Client’s request, assist CEO and CFO with investor relations matters.
(vi)    At Client’s request, perform such other services as shall be mutually
agreed upon by Contractor and Client during the remainder of the Term.
6.
Compensation package:

(i)    Vesting continuation during the Term of all time-based restricted stock
unit (“RSU”) awards previously granted to Contractor during the term of his
employment, in accordance with the terms and conditions of the applicable grant
agreements and equity incentive plans, conditional on Contractor’s performance
of services under this Agreement as of such vesting date and provided this
Agreement is not terminated by either party prior to each such vesting date.
(ii)     Equity grant of Five Thousand (5,000) RSUs, which shall vest 100% on
the first

5.





--------------------------------------------------------------------------------




anniversary of the Effective Date, conditional on Contractor’s performance of
services under this Agreement through such date and provided this Agreement is
not terminated by either party prior to such date (except as provided in Section
7.1 of the Agreement).

    